DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 4/15/22 has been entered. Claim(s) 2-11 are pending in the application and are under examination.  Although Applicant’s amendment deleting the language at issue has rendered the previous rejection under 35 USC 112(a) and (b) moot, Applicant is directed to the new grounds for rejection set forth below as necessitated by claim amendment.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 2 and 6 recite(s) the limitation "generate, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model".  The phrase “using a probabilistic model” to generate a “result” renders the claim indefinite, as the claim provides no further specifics how the generic “probabilistic model” which is defined as represented by equations (IRT or Rasch model) is used to achieve the “result”, nor what constitutes said “result”, which could have an infinite number of meanings based on the lack of definition of what it means to use the “probabilistic model” and what constitutes a “result” in this context.  Therefore, claim 2 and 6, and the dependent claims thereof based on their incorporation by reference, are indefinite.
35 USC 112(a)
Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 2 and 6 recite(s) the limitation "generate, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model". As provided under 112(b) above, the claims do not define what constitutes the metes and bounds of this limitation as the phrase “using a probabilistic model” and the term “result” is an ambiguous term which neither have a plain and customary meaning, nor are further defined in the claims or specification of the present application.  Turning to the written description, the drawings and specification are silent as to how a “probabilistic model” or equivalent thereof is used to generate a result, nor what that constitutes that result.  Therefore, the written description requirement is not met.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (i.e., apparatus), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which are practically performed by mental process, including observation, evaluation, judgement and opinion, as well as reciting mathematical concepts, including equations, thus falling under at least two of the judicial exception groupings.  
This includes: assessing a unified reading rate of a reader by: accept speech from the reader,  the speech representing the reader's reading of a passage (mental process: observation); determine text units corresponding to the speech (mental process: evaluation); measure a duration taken by the reader to speak each of the text units (mental process: evaluation); adjust the measured durations based on baseline durations for reading aloud or speaking the respective text units (mental process: evaluation); map the adjusted durations to values on a first scale (mental process: evaluation); generate, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model (mental process: evaluation; mathematical concept: equations); and map result to a second scale, to produce a mapped result and output the mapped result as the unified reading rate of the reader (mental process: evaluation); wherein the first scale is a ratio scale (mental process: evaluation; mathematical concept: ratio); wherein the probabilistic model is a polytomous probabilistic model (mental process: evaluation; mathematical concept: model); determine an estimate of a reliability of the unified reading rate (mental process: evaluation) and wherein the text unit comprises one or more of a sentence, a phrase, a word, a syllable, a morpheme and a phone (mental process: observation/evaluation), as recited in claims 2-5 and 10.  Likewise, this further includes: assessing a unified reading rate of a reader by: accept speech from the reader, the speech representing the reader's reading of a passage (mental process: observation); determine text units corresponding to the speech (mental process: evaluation); measure a duration taken by the reader to speak each of the text units (mental process: evaluation); map the durations to values on a first scale (mental process: evaluation); generate, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model (mental process: evaluation; mathematical concept: equations); and map said leveled difficulty result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader (mental process: evaluation); wherein the first scale is a ratio scale; wherein the probabilistic model is a polytomous probabilistic model (mental process: evaluation; mathematical concept: model); determine an estimate of a reliability of the unified reading rate (mental process: evaluation); and wherein the text unit comprises one or more of a sentence, a phrase, a word, a syllable, a morpheme and a phone (mental process: observation/evaluation), as recited in claims 6-9 and 11.  For example, a human could practically observe a reader speaking, record their observation and perform the above evaluation steps by mental steps and using mathematical equations.   Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of this limitation. Thus, the steps identified above falls into the “mental process” and “mathematical concept” groupings of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., an apparatus, comprising a processor and a memory storing instructions that, when executed by the processor, cause the processor to: perform the judicial exception(s) above; generally referring to speech as speech signals; and a database for storing information defining the judicial exception above; and stating steps are performed automatically) are recited so generically (no details whatsoever are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the interface, components and database does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained with respect to Step 2A Prong Two, the recited processor, memory, and database, including a first and second database for storing data and defining the speech as speech signals, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the specification demonstrates the additional elements are well-understood, routine, conventional nature because it describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Instead, the claimed additional elements amount to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), which the courts have indicated as not sufficient to show an improvement in computer-functionality.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 2-11 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS

35 USC 101 – Rejections
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive.
In response to Applicant's argument:
In a similar manner, the Examiner has overgeneralized the steps (e.g., "a human could practically observe a reader speaking, record their observation and perform the above evaluation steps by mental steps and using mathematical equations," Office Action, p. 5) which reduces the actual claimed steps to something that can be performed by the human mind while removing the technical detail that is actually being claimed (i.e., map the durations to values on a first scale; generating, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model; and map said result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader). These additional steps tie the mathematical concept (the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model) to the processor's ability to process speech signals. The claim, when taken as a whole, does not simply describe automatically assessing a unified reading rate of a reader via a mathematical operation and receiving and storing data, but combines the step of mapping the durations to values on a first scale with the steps of generating, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model, and mapping said result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader. By this, the claim goes beyond the mere concept of simply retrieving and combining data using a computer. 

Examiner respectfully disagrees and directs Applicant to the updated rejection above as necessitated by claim amendment.  Additionally, Applicant’s statement that Examiner has overgeneralized the steps, citing to a single sentence of Examiner’s rejection is inaccurate, as this was only a summary or conclusion of the two page analysis which preceded this sentence, tying each and every limitation cited in the claim to a particular abstract idea, including an example of implementation (i.e., “mental process: evaluation”). The rejection does not simply state that the entirety of the claim can be performed by mental process, but addresses each limitation individually, showing that each limitation falls into either or both of the mental process or mathematical concept abstract idea grouping. Thus, the rejection does not remove “technical detail” as Applicant asserts, but clearly identifies each limitation, including the steps identified by Applicant (map the durations to values on a first scale; generating, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model; and map said result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader)  as reciting an abstract idea.  Applicant purports to redefine these steps as additional elements, but they merely describe a series of steps which but for the generic recitation of a processor do not preclude a human from performing using pen and paper and/or calculator and using mathematical equations as claimed to perform.  The claimed processor is recited at the outset of the claim to perform all of the claimed steps, with no further technical detail which provides that processor any advantage to human analog in processing speech signals.  For example, the claim merely states that the process will “accept speech signals” with no further detail whatsoever how that is performed.  Thus, this is akin to using the words “apply it” to any general purpose computer and amounts to insignificant pre solution data gathering activity.  Examiner agrees that the claims do not simply require automatically assessing a unified reading rate of a reader via a mathematical operation and receiving and storing data, and directs Applicant to the previous and update rejection above, which goes into much more detail identifying the abstract idea and the additional elements under the 101 analysis.  To reiterate, the steps of “mapping the durations to values on a first scale with the steps of generating, using a probabilistic model, a result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model, and mapping said result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader” represent an abstract idea because a person could reasonably perform these steps by performing mathematical operations using pen and paper and/or calculator. Therefore, the rejection is maintained.

In response to Applicant's argument:
The technical problem is explained at paragraph 5 of the specification: 
In existing reading assessments that have focused on reading rate (for example, DIBELS®, AIMSWEB®, and READ NATURALLY®), the material presented to students is at grade level. Thus, younger students are presented with easier passages than older students. Unfortunately, this confounds rate with text level and presents some problems for the measurement of reading 6 rate. Many researchers including Hasbrouck and Tindal (2006) have provided norm charts showing reading rate percentiles for each grade level at different times during the school year (fall, winter, and spring). A pattern in these norm charts is that reading rate increases throughout the year, but then drops in the fall of the next grade. One factor that might contribute to this drop is skill atrophy in which the summer break slows reading practice and therefore reading progress. However, another factor is the difficulty of the reading material presented in the test; the difficulty of the passages increases as the grade level increases. With the current measures of reading rate, these two factors of reading ability and passage difficulty are confounded. That is, in the prior measures of reading rate, both the factors of reading ability and passage difficulty are reflected in the measure of reading rate. Through the application of a probabilistic model1, the invention is able to determine a unified reading rate (URR) that "can be used to determine which students need reading intervention instruction and how much improvement has been observed without the added confound of passage difficulty,"2 hence providing an improvement to the measure of reading rate and more generally, an improvement to the technical field of educational measurement. In response, the Office Action does not contend whether an improvement is present, but rather contends that the improvement is to an abstract idea: "the Applicant's asserted improvement of providing a measure of reading rate that removes the added confound of passage difficulty is at best an improvement to the abstract idea of observation and evaluation performed manually by a teacher through mental process." Office Action, page 9. Applicants disagree. The Office Action is once again over generalizing, in this instance to what is being improved. In contrast, the specification is clear that the improvement is to current measures of reading rate, such as DIBELS®, AIMSWEB®, and Read Naturally® (Specification at ¶5), and not to "the abstract idea of observation and evaluation performed manually by a teacher through mental process." 

Examiner respectfully disagrees and directs Applicant to the updated rejection above as necessitated by claim amendment.  Examiner notes that this argument repeats several points made in Applicant’s previous response, and thus Examiner’s response to those arguments are incorporated herein by reference.  Furthermore, existence of trademarked commercially available products by other manufacturers has no bearing on the patent eligibility of the instant claims. Furthermore, measuring the reading rate of a person is not inherently a technical problem, and the instant claims have no apparent technical solution to a technical problem, but as provided in the rejection above are directed to an abstract idea which is not integrated into a practical application or significantly more than the abstract idea.  Moreover, there is no change to the recited computers or other technology that is providing an improvement to the automation of the abstract idea, and thus the claims do not result in a technical improvement, either to the machine itself or other technology.  To address the recited “probabilistic model”, the claim merely recites that this is used in some unspecified manner, to achieve the claimed result, and under the broadest reasonable interpretation of a probabilistic model, it could include a basic statistical technique capable of being performed by a person trained to perform statistical analysis.  To clarify Applicant’s point regarding an “improvement”, Examiner refers to an “asserted improvement”, and thus does not agree there is any improvement present in the claims, but instead merely refers to Applicant’s purported improvement for the sake of argument.  To that extent, Examiner previously stated and maintains that Applicant’s asserted improvement is at best an improvement to the abstract idea of observation and evaluation performed manually by a teacher through mental process in determining a unified reading rate.  Again, merely identifying trademarked and commercially available products by name has no effect on the determination of whether the instant claims represent a technical improvement.  Therefore, the rejection is maintained.

In response to Applicant's argument:

On page 9, the Office Action states, "Additionally, Examiner notes that Applicant does not appear to assert the claimed invention provides any improvement to computer functionality." As Applicant's have previously mentioned, MPEP 2106.05(a)(II) states that "[c]onsideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equallv whether it is a computer-implemented invention, an invention in the life sciences, or any other technologv. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016)." Id.  Similar comments apply to claim 6 and its dependent claims with respect to the patentability of these claims under 35 USC § 101. 

Examiner respectfully disagrees and directs Applicant to the updated rejection above as necessitated by claim amendment.  Furthermore, relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application include whether the claims provide an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a), and thus is it a factor to consider in under Prong 2 of Step 2A.  This portion of Applicant’s argument does not identify any technical improvement, including any improvement to the functioning of the computer. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715